Citation Nr: 0413199	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  99-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for post-traumatic stress disorder (PTSD) the period 
from January 1994 to September 11, 1996.  

2.  Entitlement to an initial evaluation higher than 50 
percent for PTSD the period since September 11, 1996.  

3.  Entitlement to an increased (compensable) rating for a 
burn scar on the neck.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 1996 and June 1998 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1996 the RO granted service connection for PTSD and 
assigned an initial evaluation of 30 percent from January 31, 
1994.  

In July 1997 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from September 
11, 1996.  

In June 1998 the RO denied entitlement to an increased 
(compensable) rating for a burn scar on his neck.  

In January 2001 the Board remanded the case to the RO for 
clarification as to the veteran's desire for a hearing before 
the Board or RO in connection with his appeal.  The veteran 
subsequently testified at a videoconferencing hearing before 
the undersigned in August 2003.  A transcript of his 
testimony has been associated with the claims file.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The record shows that the RO did not furnish the veteran a 
notice letter that explained VA obligations under the VCAA.  
When the case returned to the Board following the January 
2001 remand, the Board in February 2003 attempted to cure 
this procedural defect by sending the veteran a letter 
providing the requisite VCAA notification.  However, in 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulation giving the 
Board authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  In any event, the March 2003 
VCAA notice letter is only marginally compliant with 
Quartuccio, supra.  

Accordingly, since the record does not show that the veteran 
was provided adequate notice under the VCAA and the Board is 
without authority to provide such notice, the Board must 
remand for further RO action pursuant to the VCAA.  


In addition, it appears that additional evidentiary 
development is now necessary to satisfy the duty to assist 
requirements under the VCAA.  The veteran has not undergone a 
VA psychiatric examination since May 1998, six years ago, and 
no treatment records dated later than 1999 are of record.  
Also, the veteran was last examined to ascertain the severity 
of his burn scar on the neck in April 1998.

The Board believes that current examinations should be 
performed.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Current treatment records should 
also be obtained.  

Additionally, the Board notes that during the course of the 
veteran's appeal the criteria for rating scars were revised 
effective August 30, 2002.  The RO has not had the 
opportunity to consider these revised criteria and it is 
potentially prejudicial to the veteran for the Board to 
initially consider such criteria.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated or examined him for a neck scar 
since December 1996 or for PTSD since 
January 1994.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response to 
any development letter, the VBA AMC 
should obtain all outstanding VA 
treatment reports.  

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explain the efforts used to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist including on a 
fee basis if necessary, for the purpose 
of ascertaining the nature and extent of 
severity of his service-connected PTSD.  
All indicated tests and studies should be 
conducted and the findings should be 
reported in detail.  

The claims file, copies of the criteria 
for rating psychiatric disabilities under 
38 C.F.R. § 4.130; Diagnostic Code 9411 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner before and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD has rendered the veteran 
unemployable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  The VBA AMC should arrange for a VA 
dermatological examination of the veteran 
by a dermatologist including on a fee 
basis if necessary, for the purpose of 
ascertaining the nature and extent of 
severity of his service-connected burn 
scar on the neck.  All indicated tests 
and studies should be conducted and the 
findings should be reported in detail.  

The claims file, copies of the previous 
and amended criteria for rating skin 
disorders under 38 C.F.R. § 4.118 (2003), 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner before and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).
In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should then readjudicate the claims of 
entitlement to increased evaluations for 
PTSD and a burn scar on the neck.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for increased 
evaluations and may result in their denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


